                            Case 13-29175-RAM                Doc 95       Filed 03/16/19          Page 1 of 3
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 13-29175-RAM
Mary B Nimeth                                                                                              Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113C-1                  User: garcian                      Page 1 of 1                          Date Rcvd: Mar 14, 2019
                                      Form ID: pdf004                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 16, 2019.
aty            +Andy R Hernandez,   4810 SW 72 Ave,    Miami, FL 33155-5526
intp           +Christopher Nimeth,   8431 SW 27 Lane,    Miami, FL 33155-2339
cr             +Federal National Mortgage Association,    c/o Rosicki Rosicki & Associates P.C.,
                 51 East Bethpage Road,   Plainview, NY 11803-4224
cr              Federal National Mortgage Association (Fannie Mae),    Gavin MacMillan,   P.O. Box 33339-1438,
                 Ft. Lauderdale, FL 33339-1438

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 16, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 14, 2019 at the address(es) listed below:
              Adam A Diaz   on behalf of Creditor    Federal National Mortgage Association (Fannie Mae),
               Creditor c/o Seterus, Inc. adiaz@shdlegalgroup.com, southerndistrict@shdlegalgroup.com
              Gavin W MacMillan    on behalf of Creditor    Federal National Mortgage Association (Fannie Mae),
               Creditor c/o Seterus, Inc. gmacmillan@shdlegalgroup.com
              Lisa B Singer    on behalf of Creditor    Federal National Mortgage Association bkmail@rosicki.com
              Marcia T Dunn    on behalf of Mediator Marcia T Dunn MDunn@dunnbankruptcy.com,
               mdunn@ecf.axosfs.com;acastro@dunnlawpa.com;rbasnueva@dunnlawpa.com;slebron@dunnlawpa.com;ecf.aler
               t+dunn@titlexi.com
              Nancy K. Neidich    on behalf of Trustee Nancy K. Neidich e2c8f01@ch13herkert.com,
               ecf2@ch13miami.com
              Nancy K. Neidich    e2c8f01@ch13miami.com, ecf2@ch13miami.com
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Roy A. Diaz, Esq    on behalf of Creditor    Federal National Mortgage Association (Fannie Mae),
               Creditor c/o Seterus, Inc. rdiaz@smith-hiatt.com, SouthernDistrict@Smith-Hiatt.com
              Thomas W Willis, Jr    on behalf of Debtor Mary B Nimeth doralattorney@gmail.com,
               twillislawfirm@gmail.com
                                                                                              TOTAL: 9
           Case 13-29175-RAM    Doc 95   Filed 03/16/19   Page 2 of 3




     ORDERED in the Southern District of Florida on March 13, 2019.




                                                   Robert A. Mark, Judge
                                                   United States Bankruptcy Court
_____________________________________________________________________________
                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION
  ______________________________
                                 )
  In re:                         )    CASE NO. 13-29175-BKC-RAM
                                 )    CHAPTER   13
  MARY B. NIMETH,                )
                                 )
                  Debtors.       )
  ______________________________)

                          ORDER SETTING HEARING
               ON APPLICATION TO WITHDRAW UNCLAIMED FUNDS

        The Court has reviewed the Application to Withdraw Unclaimed

  Funds filed by Andy R. Hernandez, Attorney in Fact (“Attorney

  Hernandez”) [DE# 93].      The Application seeks $5,936.12 deposited

  by the Chapter 13 Trustee, representing check(s) paid to and

  returned as undeliverable by Federal National Mortgage Association

  (“FNMA”).

        A hearing is required since the Application does not attach

  documentation establishing that FNMA has no right to these monies,
           Case 13-29175-RAM    Doc 95       Filed 03/16/19   Page 3 of 3



for example, proof that the property was sold or refinanced and

that FNMA was paid.

      Therefore, it is -

      ORDERED as follows:

      1.     The Application is set for hearing on March 26, 2019, at

10:30 a.m., at the U.S. Bankruptcy Court, C. Clyde Atkins United

States Courthouse, 301 North Miami Avenue, Courtroom 4, Miami, FL

33128.

      2.     If Attorney Hernandez presents proof that FNMA has been

paid or if FNMA does not appear at the hearing to assert its right

to the funds, the Application will be approved.

                                     ###
COPIES TO:

Nancy K. Neidich, Trustee

CLERK TO SERVE PARTIES BELOW:

Andy R. Hernandez, Esq.
4810 SW 72nd Avenue
Miami, FL 33155

Christopher Nimeth, Personal Rep.
of the Estate of Mary B. Nimeth
8431 SW 27th Lane
Miami, FL 33155

Adam & Diaz
SHD Legal Group, P.A.
P.O. Box 11438
Fort Lauderdale, FL 33339-1438

Seterus, Inc.
P.O. Box 2008
Grand Rapids, MI   49501-2008

Federal National Mortgage Assoc.
c/o Seterus, Inc.
P.O. Box 2206
Grand Rapids, MI 49501-2006


                                         2
